IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-78,802-01


EX PARTE JASON RUIZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS

CAUSE NO. 830676 IN THE 183RD DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to sixty years' imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction.  Ruiz v. State, No. 14-00-00709-CR (Tex. App.--Houston [14th Dist.] 2001, pet. ref'd).
	Applicant filed his first application in the trial court on May 28, 2003, and then filed
amended applications on January 24, 2011, December 5, 2011, and May 3, 2012, abandoning some
grounds and adding new ones.  We are not able to determine from the record what grounds have been
abandoned and added.   
	Accordingly, the trial court shall order Applicant to respond by affidavit and state what
specific grounds (and subgrounds) he wishes this Court to review.  The trial court shall then make
findings of fact as to what grounds Applicant wishes this Court to review.  The trial court shall also
make any other findings that it deems relevant and appropriate.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 15 days of this order.  A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be forwarded to this Court within 30 days of the date of this order.  Any extensions of time shall be
obtained from this Court.

Filed: March 27, 2013
Do not publish